AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                          FILED

                                        UNITE D STATES DISTRICT COUR                                                           r
                                                                                                                      CLEi:,i.; "._.: [,;;TR.Ci COURT
                                                                                                                $:'.'~1, .. 2;~.., t:~CJlllF ClHN!A
                                                                                                                :' •                              DEPUTY
                                             SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERIC A                                 JUDGMENT IN A CRIMINAL CASE
                                   V.                                     (For Offenses Committed On or After November 1, 1987)
               MARIO NOYOLA -GONZAL EZ (I)
                                                                             Case Number:         3: 19-CR-04 990-LAB

                                                                          Chandra Lei_g_h Peterson
                                                                          Defendant's Attorney
USM Number                         91508-29 8

•-
THE DEFENDANT:
1:81 pleaded guilty to count(s)          One of the Informati on

D was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title and Section / Nature of Offense                                                            Count
       18:1546(A) - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony)
                                                                                                        1




     The defendant is sentenced as provided in pages 2 through                      2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D      Count(s)                                                     is          dismissed on the motion of the United States.
[:81    Assessment: $100.00 - waived


D JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 1:81 No fine                 D Forfeitur e pursuant to order filed                                   , included herein.
         IT IS ORDERE D that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessmen
                                                                                                          ts imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United
                                                                                                          States Attorney of
any material change in the defendant 's economic circumstances.



                                                                          Date oupositio n of Sen



                                                                          HON.    L'f#ttl~            BURNS
                                                                          CHIEF UNITED STATES DISTRIC T JUDGE
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               Mario Noyola-Gonzalez (I)                          Judgment- Page 2 of2
  CASE NUMBER:             3: l 9-CR-04990-LAB

                                                      PROBATION
The defendant is hereby sentenced to probation for a term of:
five (5) years as to count I


                                    SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                              3: 19-CR-04990-LAB
